Little, J.
When the evidence introduced on the trial of a case before a jury in a justice’s court is conflicting, this court will not reverse a judgment of the superior court sustaining a certiorari sued out by the losing party and ordering the case to be again tried in the magis■trate’s court. The more especially is this so when an examination of the record brought to. this court shows that the ends .of justice require a new trial.

Judgment affirmed.


All the Justices concurring.

Certiorari. Before Judge Hutehius. Walton superior . court. August term, 1898.
Napier & Cox, for plaintiff.
A. C. Stone and B; T. Moon, for defendants.